 

EXHIBIT 10.2

 

Farm Credit Services of America

 

NINETEENTH AMENDMENT TO CREDIT AGREEMENT

 

This Nineteenth Amendment to Credit Agreement (“Amendment”) is made and entered
into effective the 31st day of January, 2013, by and between AgFeed USA, LLC
(formerly known as M2 P2, LLC); TS Finishing, LLC; New York Finishing, LLC; Pork
Technologies, LC; New Colony Farms, LLC; Heritage Farms, LLC; Heritage Land,
LLC; Genetics Operating, LLC; M2P2 Facilities, LLC; MGM, LLC; M2P2 General
Operations, LLC; New Colony Land Company, LLC; M2P2 AF JV, LLC; and Midwest
Finishing, LLC (hereinafter referred to as “Borrower”) and Farm Credit Services
of America, FLCA and Farm Credit Services of America, PCA (hereinafter referred
to as “Lender”) to amend and modify the Credit Agreement dated June 7, 2006, as
amended from time to time (hereinafter referred to as the “Credit Agreement”).
The Credit Agreement and underlying Loan Documents are modified only to the
extent necessary to give effect to the terms of this Amendment, and the
remaining terms of said Loan Documents, not otherwise inconsistent herewith, are
ratified by the parties. Capitalized terms used but not otherwise defined herein
have the respective meanings given to them in the Credit Agreement.

 

The Credit Agreement and underlying Loan Documents are modified only to the
extent necessary to give effect to the terms of this Amendment, and the
remaining terms of said Loan Documents, not otherwise inconsistent herewith, are
ratified by the parties. Capitalized terms used but not otherwise defined herein
have the respective meanings given to them in the Credit Agreement.

 

Borrower, M2 P2, LLC (known now as AgFeed USA, LLC) formed Midwest Finishing,
LLC (“Midwest Finishing”) with an effective date of May 27, 2003 to conduct
certain operations of the Borrowers and failed to inform Lender that some of its
operations are conducted under this wholly owned subsidiary and notwithstanding
that Midwest Finishing is not a Borrower under the Credit Agreement the
Borrowers have used loan advances under the Credit Agreement to purchase pigs,
pay for feed and other expenses of Midwest Finishing, LLC. The Borrower has
requested Lender’s consent to allow Midwest Finishing to continue to use loan
funds and has agreed to cause Midwest Finishing to execute this Amendment to the
Credit Agreement to add Midwest Finishing, LLC as a Borrower assuming all
obligations under the Credit Agreement and pledging all of its assets as
collateral.

 

In consideration of the mutual agreements, provisions and covenants herein
contained, and furthermore to induce Lender to consider financial accommodations
for the Borrower under the terms and provisions of the Credit Agreement, the
parties hereby agree as follows:

 

1.Midwest Finishing, LLC acknowledges that it has received the benefit of funds
from the Credit Facilities under the Credit Agreement and hereby agrees to
assume all existing obligations under the Credit Agreement and pledges all of
its assets now owned or hereafter acquired, regardless of whether such assets
were or are acquired from the Borrower or from any other party, subject to all
terms contained in the Credit Agreement including without limitation Article 4
of the Credit Agreement.

 



-1-

 

 

 

2.The following sections are hereby amended to read as follows:

 

Section 6.14 Outside Consultant to Lender. Borrower agrees that an outside
consultant will be retained by Lender to assist in analyzing the Borrower’s
business and financial records, including without limitation: a) the accounting
restatement of Borrower and/or its parent company Ag Feed, Inc.; b) Borrower’s
relationship with Hormel and the pending arbitration proceedings initiated by
Hormel; and c) Borrower’s pending efforts to refinance its indebtedness to
Lender and/or to raise additional capital to repay or reduce its indebtedness to
Lender. Borrower agrees to fully cooperate with Carl Marks Advisory Group LLC
(“Consultant”) by providing business records and information requested by
Consultant. Borrower agrees to promptly reimburse Lender for all payments to
Consultant including fees due under the initial engagement in the total amount
of $35,000.00, plus reasonable and documented out of pocket business expenses.
Borrower agrees that all analysis and communications completed by Consultant for
Lender are subject to the attorney client privileged and work product doctrine
and Borrowers agree they will not have any right to obtain any documents or
communications involving Consultant.

 

Borrower hereby represents and warrants to the Lender that, after giving effect
to this Amendment, (i) no Default or Event of Default exists under the Credit
Agreement or any of the other Loan Documents except those permitted pursuant to
the terms of the separate Forbearance Agreement executed on or about the date of
this Amendment and (ii) the representations and warranties set forth in the
Credit Agreement are true and correct in all material respects as of the date
hereof (except for those which expressly relate to an earlier date).

 

Borrower hereby ratifies the Credit Agreement as amended and acknowledges and
reaffirms (i) that it is bound by all terms of the Credit Agreement applicable
to it and (ii) that it is responsible for the observance and full performance of
its respective obligations.

 

Borrower hereby certifies that the person(s) executing this Amendment on behalf
of Borrower is/are duly authorized to execute such document on behalf of
Borrower and that (other than as noted in the first paragraph) there have been
no changes in the name, ownership, control, organizational documents, or legal
status of the Borrower since the last application, loan, or loan servicing
action; that all resolutions, powers and authorities remain in full force and
effect, and that the information provided by Borrower is and remains true and
correct.

 

This Amendment may be executed by the parties hereto in several counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement. Delivery of executed counterparts of this
Amendment by telecopy shall be effective as an original and shall constitute a
representation that an original shall be delivered.

 

THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEBRASKA.

 

This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 



-2-

 



 

IN WITNESS WHEREOF, the parties hereto have set their hand effective the day and
year first above written.

 

BORROWER: AgFeed USA, LLC (formerly known as M2 P2, LLC) By: AgFeed Industries,
Inc., its Managing Member By: /s/ Gerry Daignault
Gerry Daignault, Chief Financial Officer

 

TS Finishing, LLC By: AgFeed USA, LLC, its Managing Member   By: AgFeed
Industries, Inc., its Managing Member    

By: /s/ Gerry Daignault

Gerry Daignault, Chief Financial Officer

 

 

New York Finishing, LLC By: AgFeed USA, LLC, its Managing Member   By: AgFeed
Industries, Inc., its Managing Member     By: /s/ Gerry Daignault
Gerry Daignault, Chief Financial Officer

 

Pork Technologies, LC By: M2P2 General Operations, LLC, its Managing Member  
By: AgFeed USA, LLC, its Managing Member   By: AgFeed Industries, Inc., its
Managing Member     By: /s/ Gerry Daignault
Gerry Daignault, Chief Financial Officer

-3-

 

 

 

New Colony Farms, LLC By: M2P2 General Operations, LLC, its Managing Member  
By: AgFeed USA, LLC, its Managing Member   By: AgFeed Industries, Inc., its
Managing Member     By: /s/ Gerry Daignault
Gerry Daignault, Chief Financial Officer

 

Heritage Farms, LLC By: M2P2 General Operations, LLC, its Managing Member   By:
AgFeed USA, LLC, its Managing Member   By: AgFeed Industries, Inc., its Managing
Member     By: /s/ Gerry Daignault
Gerry Daignault, Chief Financial Officer

 

Genetics Operating, LLC By: M2P2 General Operations, LLC, its Managing Member  
By: AgFeed USA, LLC, its Managing Member   By: AgFeed Industries, Inc., its
Managing Member     By: /s/ Gerry Daignault
Gerry Daignault, Chief Financial Officer

 

M2P2 Facilities, LLC   By: AgFeed USA, LLC, its Managing Member   By: AgFeed
Industries, Inc., its Managing Member     By: /s/ Gerry Daignault
Gerry Daignault, Chief Financial Officer

 

-4-

 

 

MGM, LLC   By: AgFeed USA, LLC, its Managing Member   By: AgFeed Industries,
Inc., its Managing Member     By: /s/ Gerry Daignault
Gerry Daignault, Chief Financial Officer

 

 

M2P2 General Operations, LLC   By: AgFeed USA, LLC, its Managing Member   By:
AgFeed Industries, Inc., its Managing Member     By: /s/ Gerry Daignault
Gerry Daignault, Chief Financial Officer

 

 

New Colony Land Company, LLC By: M2P2 Facilities, LLC, its Managing Member   By:
AgFeed USA, LLC, its Managing Member   By: AgFeed Industries, Inc., its Managing
Member     By: /s/ Gerry Daignault
Gerry Daignault, Chief Financial Officer

 

 

Heritage Land, LLC By: M2P2 Facilities, LLC, its Managing Member   By: AgFeed
USA, LLC, its Managing Member   By: AgFeed Industries, Inc., its Managing Member
    By: /s/ Gerry Daignault
Gerry Daignault, Chief Financial Officer

-5-

 

 

 

M2P2 AF JV, LLC   By: AgFeed USA, LLC, its Managing Member   By: AgFeed
Industries, Inc., its Managing Member     By: /s/ Gerry Daignault
Gerry Daignault, Chief Financial Officer

 

 

Midwest Finishing, LLC   By: AgFeed USA, LLC, its Managing Member   By: AgFeed
Industries, Inc., its Managing Member     By: /s/ Gerry Daignault
Gerry Daignault, Chief Financial Officer

 

 

LENDER: Farm Credit Services of America, PCA
Farm Credit Services of America, FLCA  

By: /s/ Brian Frevert

Brian Frevert, Vice President

 

 

 



-6-

